Citation Nr: 1504342	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 2005. 

This matter is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In his March 2010 substantive appeal, the Veteran requested a hearing before the Board.  He failed to appear for a Travel Board hearing scheduled in June 2013. Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

Most recently, in July 2014, the Board remanded the case for additional development.  


FINDING OF FACT

Obstructive sleep apnea had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed symptoms of a sleep disorder in service, which are related to his subsequent diagnosis of obstructive sleep apnea (OSA).  

Service treatment records reflect complaints of difficulty returning to sleep in November 2002.  At separation in June 2005, the examiner entered a diagnosis of sleep apnea in the section of the report for the examiner's summary and elaboration of all pertinent information.  

Although the August 2014 VA opinion is that it is less than likely the Veteran's OSA is related to service, the opinion is based, in part, on a finding that the Veteran had been noncompliant with his continuous positive airway pressure (CPAP) machine issued in 2008.  The Board finds that post-service noncompliance with a therapeutic regimen is not relevant to the issue of whether the Veteran's OSA had its onset during service.  

To the extent that the August 2014 VA opinion is based on a finding of a 6-pound weight gain between service separation and the clinical diagnosis of sleep apnea in 2008, the Board notes that service treatment records reflect obesity, to include in September 1994 and August 1999.  Moreover, morbid obesity was reported not only at the time of the documented diagnosis in 2008 but also at separation in 2005.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014)38 C.F.R. § 3.303 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

There is competent and credible evidence establishing that the Veteran's current OSA is related to the initial manifestations during service, and the diagnosis at separation, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, as the evidence is in favor of the claim, service connection for OSA is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.  





____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


